DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/EP2019/076338, filed on 09/30/2019, which claims priority to European Patent Application No. 18200644.5 filed on 10/16/2018.  On 03/22/2021, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Preliminary Amendment Acknowledged
3.	The 03/22/2021 preliminary amendment includes: (a) the specification is currently amended; and (b) claims 1-13 are currently amended.  Claims 1-13 are currently pending and an office action on the merits follows.
Specification Objections
4.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAYING CONTENT ON A DISPLAY UNIT ACCORDING TO A USER’S POSITION”.
5.	The abstract needs to be amended to: (i) remove “The invention discloses” so 
Claim Objection
6.	Claim 12 is objected to because of the following informalities:  
	Claim 12 at line 5 needs to change “the display” to “the display unit” or “a display” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim Rejections – 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2007/0124694 A1 to Van De Sluis et al. (“Van De Sluis”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
                    
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

claim 1, Van De Sluis discloses an apparatus(100)(FIGs. 1-2; ¶¶0021-0022) for displaying content(112)(FIGs. 1-2; ¶¶0029, 0030, 0032) on a display unit(108)(FIGs. 1-2; ¶0032), the apparatus(100)(FIGs. 1-2; ¶¶0021-0022) comprising: 
	a processor(114)(FIG. 2; ¶¶0032, 0035) configured (FIG. 2: 114; ¶¶0032, 0035) to: 
receive a signal(image of user) indicative of a position of a
user (FIGs. 1-2: 114, 128, 130; ¶¶0035, 0037, especially – “a hand gesture location value can be determined from the detected location of the hand gesture and the content window rendered in a corresponding location.  Similarly, a hand gesture size value can be calculated from the detected hand gesture and the content window 112 rendered in a corresponding size”, 0040) in a first position of a plurality of defined positions relative to the display unit(108)(FIGs. 1-2; ¶¶0032, 0035, 0037, 0040 – a hand gesture is detected at one of a plurality of detectable positions that inherently exist within the detection range of the sensors {FIG. 1: 130} relative to the display unit {FIG. 1: 108}); 
operate the display unit(108)(FIGs. 1-2; ¶0032) to display user
configurable content in a first arrangement(content having a length and width)(¶¶0029-0030, 0040, especially – “a gesture size value is calculated based on the size of the hand gesture detected…the gesture size value is then translated into a content window size”) in a first display location of a plurality of defined display locations of the display unit(108)(FIGs. 1-2: 114, 128, 130; ¶¶0035, 0037, 0040, especially – “if the hand gesture is detected as being in the upper right hand corner of , based on the received signal(image of user)(¶¶0032, 0035, 0037, 0040); and
upon receiving a signal(image of user) indicating that the user is in a
second position of the plurality of defined positions relative to the display unit(108)(FIGs. 1-2: 114, 128, 130; ¶¶0032, 0035, 0037, 0040, 0041, especially – “a hand gesture for moving or resizing the content window” – a movement of the hand gesture is detected at another of the plurality of detectable positions that inherently exist within the detection range of the sensors {FIG. 1: 130} relative to the display unit {FIG. 1: 108} resulting in the display of the content arrangement {FIGs. 1-2: 112} at another position of the display unit {FIG. 1: 108}), operate the display unit(108)(FIGs. 1-2: 114, 128, 130; ¶¶0032, 0037, 0041) to display the user-configurable content in the first arrangement(content having a length and width) in a second display location of the plurality of defined display locations of the display unit(108)(FIGs. 1-2: 114, 128, 130; ¶¶0029-0030, 0031, especially – “The display…is operatively connected to a control for resizing and/or moving the content window and supplying content for rendering in the content window”; 0032, 0037, 0041, especially – “a hand gesture for moving or resizing the content window” – a movement of the hand gesture is detected at another of the plurality of detectable positions that inherently exist within the detection range of the sensors {FIG. 1: 130} relative to the display unit {FIG. 1: 108} resulting in the display of the content arrangement {FIGs. 1-2: 112} at another position of the .

	As to claim 2, Van De Sluis discloses the apparatus according to claim 1, as applied above.
Van De Sluis further discloses wherein the processor(114)(FIG. 2: 128; ¶¶0035, 0041) is further configured to determine an identity of the user based on the received signal(image of user)(FIG. 2; ¶¶0035, 0041).

As to claim 3, Van De Sluis discloses the apparatus according to claim 1, as applied above.
Van De Sluis further discloses further comprising:
one or more sensors(130)(FIGs. 1-2; ¶¶0035, 0037, 0040) for detecting the position of the user in the first position of the plurality of defined positions relative to the display unit(108)(FIGs. 1-2; ¶¶0032, 0035, 0037, 0040 – a hand gesture is detected at one of a plurality of detectable positions that inherently exist within the detection range of the sensors {FIG. 1: 130} relative to the display unit {FIG. 1: 108}); 
wherein the processor(114)(FIG. 2: 128; ¶0035) is configured to receive the signal(image of user) indicative of the position of the user from the one or more sensors(130)(FIGs. 1-2: 114, 128; ¶¶0035, 0037, 0040). 

claim 4, Van De Sluis discloses the apparatus according to claim 3, as applied above.
Van De Sluis further discloses wherein at least one sensor of the one or more sensors(130)(FIGs. 1-2; ¶¶0035, 0037, 0040) comprises a camera (FIGs. 1-2: 130; ¶¶0035, 0037, 0040).

As to claim 5, Van De Sluis discloses the apparatus according to claim 3, as applied above.
Van De Sluis further discloses1 wherein at least one sensor of the one or more sensors (FIG. 1: 112; ¶¶0033, 0038-0039) comprises a touch-sensitive element associated with the display unit(108)(FIGs. 1-2; ¶¶0033, 0038-0039); and 
wherein the processor(114)(FIG. 2; ¶¶0032, 0035) is configured (FIG. 2: 114; ¶¶0032, 0035) to operate the display unit(108)(FIGs. 1-2; ¶0032) to display user-configurable content (¶¶0029-0030, 0040, especially – “a gesture size value is calculated based on the size of the hand gesture detected…the gesture size value is then translated into a content window size”) in the first display location of the plurality of defined display locations of the display unit(108)(FIGs. 1-2: 114, 128, 130; ¶¶0035, 0037, especially – “a hand gesture location value can be determined from the detected location of the hand gesture and the content window rendered in a corresponding location.  Similarly, a hand gesture size value can be calculated from the detected hand gesture and the content window 112 rendered in a corresponding size”, , based on a touch event received from the user by the touch-sensitive element (FIGs. 1-2: 114, 128, 130; ¶¶0033, 0035, 0037, especially – “a hand gesture location value can be determined from the detected location of the hand gesture and the content window rendered in a corresponding location.  Similarly, a hand gesture size value can be calculated from the detected hand gesture and the content window 112 rendered in a corresponding size”, 0038-0040). 

As to claim 7, Van De Sluis discloses the apparatus according to claim 1, as applied above.
Van De Sluis further discloses wherein the processor(114)(FIG. 2; ¶¶0032, 0035) is configured to: receive data indicative of the plurality of defined positions relative to the display unit(108)(FIGs. 1-2: 130; ¶¶0032, 0035, 0037, 0040, 0041, especially – “a hand gesture for moving or resizing the content window” – hand gestures detected at a plurality of detectable positions that inherently exist within the detectable range of the sensors {FIG. 1:130} relative to the display unit {FIG. 1: 180} results in movement of content {FIGs. 1-2: 112} to different locations); and store the data in a storage device(116)(FIG. 2; ¶¶0037, 0039, 0040 – the images from the one or more sensors {FIGs. 1-2: 130} are stored in memory {FIG. 2: 114} so that the processor {FIG.  associated with and accessible by the processor(114)(FIGs. 1-2: 114, 128, 130; ¶¶0035, 0037, 0040).

As to claim 8, Van De Sluis discloses the apparatus according to claim 1, as applied above.
Van De Sluis further discloses wherein the apparatus(100)(FIGs. 1-2; ¶¶0021-0022) comprises an interactive mirror (FIGs. 1-2: 100, 112; ¶¶0027, 0030).

As to claim 9, Van De Sluis discloses a method (FIGs. 1-2: 108, 114, 128, 130; ¶¶0032, 0035, 0037, 0040, 0041) for displaying content on a display unit(108)(FIGs. 1-2; ¶¶0029, 0030, 0032), the method (FIGs. 1-2: 108, 114, 128, 130; ¶¶0032, 0035, 0037, 0040, 0041) comprising: 
	receiving, by a processor(114)(FIG. 2; ¶¶0032, 0035), a signal(image of user) indicative of a position of a user (FIGs. 1-2: 114, 128, 130; ¶¶0035, 0037, especially – “a hand gesture location value can be determined from the detected location of the hand gesture and the content window rendered in a corresponding location.  Similarly, a hand gesture size value can be calculated from the detected hand gesture and the content window 112 rendered in a corresponding size”, 0040) in a first position of a plurality of defined positions relative to the display unit(108)(FIGs. 1-2; ¶¶0032, 0035, 0037, 0040 – a hand gesture is detected at one of a plurality of detectable positions that inherently exist within the detection range of the sensors {FIG. 1: 130} ; 
displaying user-configurable content in a first arrangement(content having a length and width)(¶¶0029, 0030, 0040, especially – “a gesture size value is calculated based on the size of the hand gesture detected…the gesture size value is then translated into a content window size”) in a first display location of a plurality of defined display locations of the display unit(108)(FIGs. 1-2; ¶¶0032, 0035, 0037, 0040, especially – “if the hand gesture is detected as being in the upper right hand corner of the display mirror 108, the content window 112 can be rendered in an upper right hand corner of the display mirror 108” – content {112} is displayed at a predefined location of the display unit {FIGs. 1-2: 108} i.e., a pixel among multiple pixels that inherently exist within the display unit {FIGs. 1-2: 108}), based on the received signal(image of user) (FIGs. 1-2: 114, 128, 130; ¶¶0035, 0037, 0040); and 
upon receiving a signal(image of user) indicating that the user is in a second position of the plurality of defined positions relative to the display unit (108)(FIGs. 1-2: 114, 128, 130; ¶¶0032, 0035, 0037, 0040, 0041, especially – “a hand gesture for moving or resizing the content window” – a movement of the hand gesture is detected at another of the plurality of detectable positions that inherently exist within the detection range of the sensors {FIG. 1: 130} relative to the display unit {FIG. 1: 108} resulting in the display of the content arrangement {FIGs. 1-2: 112} at another position of the display unit {FIG. 1: 108}), displaying the user-configurable content(content having a length and width)(¶¶0029, 0030, 0040) in the first arrangement(content having a length and width) in a second display location of the plurality of defined display locations of the display unit(108)(FIGs. 1-2: 114, 128, 130; ¶¶0029-0030, . 

As to claim 10, Van De Sluis discloses the method according to claim 9, as applied above.
Van De Sluis further discloses further comprising: 
receiving, by a processor(114)(FIG. 2; ¶¶0032, 0035), a further signal (image of user) indicative of the position of the user in a second position of the plurality of defined positions relative to the display unit (108)(FIGs. 1-2: 114, 128, 130; ¶¶0032, 0035, 0037, 0040, 0041, especially – “a hand gesture for moving or resizing the content window” – a movement of the hand gesture is detected at another of the plurality of detectable positions that inherently exist within the detection range of the sensors {FIG. 1: 130} relative to the display unit {FIG. 1: 108} resulting in the display of the content arrangement {FIGs. 1-2: 112} at another position of the display unit {FIG. 1: 108}.  The “further signal” can either be another image from a single sensor that also sensed the first position of the user, or an image from a second sensor that senses the second position); and
transitioning the displayed user-configurable content(content having a length and width)(¶¶0029, 0030, 0040, especially – “a gesture size value is calculated based on the size of the hand gesture detected…the gesture size value is then translated into a content window size”) from the first display location of the plurality of defined display locations of the display unit(108)(FIGs. 1-2; ¶¶0032, 0035, 0037, 0040, especially – “if the hand gesture is detected as being in the upper right hand corner of the display mirror 108, the content window 112 can be rendered in an upper right hand corner of the display mirror 108”) to a second display location of the plurality of defined display locations of the display unit(108)(FIGs. 1-2: 114, 128, 130; ¶¶0029-0030, 0031, especially – “The display…is operatively connected to a control for resizing and/or moving the content window and supplying content for rendering in the content window”; 0032, 0037, 0041, especially – “a hand gesture for moving or resizing the content window” – a movement of the hand gesture is detected at another of the plurality of detectable positions that inherently exist within the detection range of the sensors {FIG. 1: 130} relative to the display unit {FIG. 1: 108} resulting in the display of the content arrangement {FIGs. 1-2: 112} at another position of the display unit {FIG. 1: 108}, while its arrangement of content including its width and length remain the same.).

As to claim 11, Van De Sluis discloses the method according to claim 9, as applied above.
Van De Sluis further discloses further comprising: identifying the user based on the received signal(image of user)(FIG. 2: 128; ¶¶0035, 0041); wherein said displaying comprises displaying user-configurable content relevant to the identified user (FIGs. 1-2: 112; 0041).

As to claim 13, Van De Sluis discloses the method of claim 9 as applied above.
Van De Sluis further discloses a computer program product (FIG. 2: 114, 116; ¶¶0032, 0035-0036) comprising a non-transitory machine-readable medium(116)(FIG. 2; ¶¶0032, 0035-0036), the machine-readable medium(116)(FIG. 2; ¶¶0032, 0035-0036) having machine-readable code embodied therein (FIG. 2: 114, 116; ¶¶0032, 0035-0036), the machine-readable code (FIG. 2: 114, 116; ¶¶0032, 0035-0036) being configured (FIG. 2: 114, 116; ¶¶0032, 0035-0036) such that, on execution by a suitable computer or processor(114)(FIG. 2: 114; ¶¶0032, 0035), the computer or processor(114)(FIG. 2: 114; ¶¶0032, 0035-0036) is caused to perform the method (FIGs. 1-2: 108, 114, 128, 130; ¶¶0032, 0035-0037, 0040, 0041). 
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0124694 A1 to Van De Sluis et al. (“Van De Sluis”) as applied to claim 1, in view of U.S. Patent Pub. No. 2005/0198661 A1 to Collins et al. (“Collins”).
As to claim 6, Van De Sluis discloses the apparatus according to claim 1, as 
Van De Sluis further discloses wherein the processor(114)(FIG. 2; ¶¶0032, 0035) is configured (FIG. 2: 114; ¶¶0032, 0035) to: operate the display unit(108)(FIGs. 1-2: 114, 128; ¶¶0032, 0035) to display the user-configurable content (¶¶0029-0030, 0040, especially – “a gesture size value is calculated based on the size of the hand gesture detected…the gesture size value is then translated into a content window size”) in the first display location of the plurality of defined display locations of the display unit(108)(FIGs. 1-2: 114, 128, 130; ¶¶0035, 0037, 0040, especially – “if the hand gesture is detected as being in the upper right hand corner of the display mirror 108, the content window 112 can be rendered in an upper right hand corner of the display mirror 108”).
Van De Sluis does not expressly disclose wherein the processor is configured to: determine, based on the received signal, that the user is facing the display unit; and operate the display unit to display the user-configurable content in the first display location of the plurality of defined display locations of the display unit, responsive to determining that the user is facing the display unit.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Collins discloses wherein the processor(194)(FIG. 1; ¶¶0027-0028) is configured to: determine, based on the received signal(image of user)(FIG. 1: 150, 194; ¶¶0027-0029), that the user is facing the display unit (¶¶0034-0035); and operate the display unit(130)(FIG. 1; ¶0029) to display the content, responsive to determining that the user is facing the display unit(130)(FIGs. 1, 3 and 4; ¶¶0029, 0044-0046, 0048, 0052-0055).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Van De Sluis with Collins to provide an apparatus for displaying content that displays content tailed toward each user (see e.g., ¶¶0053-0055), and that conserves power (i.e., by only displaying content when a user is facing the display).
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0124694 A1 to Van De Sluis et al. (“Van De Sluis”) as applied to claim 1, in view of U.S. Patent Pub. No. 2015/0244976 A1 to Chen et al. (“Chen”).
As to claim 12, Van De Sluis discloses the method according to claim 9, as applied above.
Van De Sluis further discloses further comprising: receiving, by a processor(114)(FIG. 2; ¶¶0032, 0035), data indicative of the plurality of defined positions relative to the display(108)(FIGs. 1-2: 130; ¶¶0032, 0035, 0037, 0040, 0041, especially – “a hand gesture for moving or resizing the content window” – hand gestures made within the detectable range of the sensors {FIG. 1: 130} represents a plurality of defined detectable positions relative to the display unit {FIG. 1: 108}); and storing the data in a storage device(116)(FIG. 2; ¶¶0037, 0039, 0040 – the images  associated with and accessible by the processor(114)(FIGs. 1-2: 114, 128, 130; ¶¶0035, 0037, 0040).
Van De Sluis does not expressly disclose configuring the display unit, said configuring comprising: receiving, by a processor, data indicative of the plurality of defined positions relative to the display; and storing the data in a storage device associated with and accessible by the processor.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Chen discloses configuring the display unit(504)(FIG. 8; ¶¶0056-0059), said configuring (FIG. 8: 504; ¶¶0056-0059) comprising: receiving, by a processor(508)(FIG. 5: 514; ¶¶0037, 0051), data indicative of the plurality of defined positions(806(1)-806(4))(FIG. 8; ¶¶0057-0058) relative to the display(504)(FIG. 8; ¶0057); and storing the data in a storage device(510)(FIG. 5; ¶¶0037, 0051, 0057) associated with and accessible by the processor(508)(FIG. 5: 514; ¶¶0037, 0051, 0058).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Van De Sluis with Chen to provide an apparatus for displaying content that allows for recalibration of the display unit (¶0058) so that the accuracy of displaying content at intended positions remains over time.
Other Relevant Prior Art
12.	Other relevant prior art includes:
(i)	Cybertecture’s magical mirror is bursting with augmented reality to Ridden, 

    PNG
    media_image6.png
    552
    828
    media_image6.png
    Greyscale

(ii)	U.S. Patent Pub. No. 20150106740A1 to Tan et al. discloses a touch screen(106)(FIG. 9; ¶0016) that may receive touch inputs by one or more individuals at a given time (¶0050) to arrange each users’ of content(Portal 202, Portal202(2))(FIG.9; ¶0021), the locations of which may be saved (¶0028) so that the same arrangement of content may be presented to the users when they return after leaving the vicinity of the touch screen (¶0082).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(iii) 	Japan Patent Pub No. 2010-16793A to Akihara et al. discloses an apparatus 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
           
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KIRK W HERMANN/Examiner, Art Unit 2692              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: that for claim 5, examiner is interpreting sensors differently than for claim 1, given that the gesture detection operations of claim 1 may be carried out by infrared or capacitive touch sensors detecting touch inputs (see e.g., ¶¶0033, 0038-0039) instead of camera(s) detecting a user’s image.